MEMORANDUM **
David Rademaker, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials acted with deliberate indifference to his safety in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
The district court properly granted summary judgment on Rademaker’s claim that defendants were deliberately indifferent to his safety, because Rademaker failed to raise a genuine dispute of material fact as to whether defendants knew of and disregarded an excessive risk to his safety from slippery, shower floors. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (“a prison official cannot be found liable [for deliberate indifference] ... unless the official knows of and disregards an excessive risk to inmate health or safety”).
Rademaker’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.